EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Corinne M. LaGosh on January 27, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 3, --wherein-- has been added after “5:1,” 
                     b) line 4, the phrase “being selected from” has been replaced with --comprises--
                     c) lines 5-6, the phrase “alpha-olefin sulphonate, methyl ester sulphonate, primary alcohol sulphate and combinations thereof” has been replaced with --and the alkoxylated anionic surfactant comprises sodium lauryl ether sulphate--
(support is found in the specification on page 9, lines 15-16 and Tables 3, 5, 7 and 14)
	         d) line 13, “100ml” has been replaced with --120ml--
(support is found in the specification at Table 8, Ingredient 4 and Table 15, Ingredient 4).
	2.2. Claims 9-11 have been rejoined.
	2.3. Claim 12 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The objection to claim 1 for minor informality is withdrawn in view of Applicant’s amendment.
	The claims in their present amended forms has overcome Reynen, the closest prior art of record, because Applicant has shown in the specification on pages 16-24 that a liquid detergent composition comprising, in particular, anionic surfactants comprising linear alkylbenzene sulphonate and sodium lauryl ether sulphate, in their recited amounts; and 2 to 4 wt% polyethylene glycol (PEG) having a molecular weight of 4,000 Da to 6,000 Da provides an unexpectedly high foam, i.e., having a foam volume of at least 120 ml, and a stable viscosity between a temperature range of 10oC and 40oC when compared to similar compositions, like those of Reynen, whose PEG molecular weight and total anionic surfactant content are outside of the claimed range. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761